Exhibit 10(s)

Date: March 20, 2003

Contract No.: 109024

FTS - 1 SERVICE AGREEMENT

This AGREEMENT is entered into by ANR PIPELINE COMPANY (Transporter) and NORTH
SHORE GAS COMPANY (Shipper).

WHEREAS, Shipper has requested Transporter to transport Gas on its behalf and
Transporter represents that it is willing to transport Gas under the terms and
conditions of this Agreement.

NOW, THEREFORE, Transporter and Shipper agree that the terms below, together
with the terms and conditions of Transporter's applicable Rate Schedule and
General Terms and Conditions of Transporter's FERC Gas Tariff constitute the
transportation service to be provided and the rights and obligations of Shipper
and Transporter.

1. AUTHORITY FOR TRANSPORTATION SERVICE:
(284B = Section 311; 284G = Blanket)

284G

2. RATE SCHEDULE: Firm Transportation Service (FTS - 1)

3. CONTRACT QUANTITIES:

Primary Route- See Exhibit attached hereto

Such contract quantities shall be reduced for scheduling purposes, but not for
billing purposes, by the Contract Quantities that Shipper has released through
Transporter's capacity release program for the period of any release.

4. TERM OF AGREEMENT:

November 01, 2003 to

March 31, 2006

 

 

 

 

1



--------------------------------------------------------------------------------



 

Date: March 20, 2003

Contract No.: 109024

 

5. RATES:

Maximum rates, charges, and fees shall be applicable for the entitlements and
quantities delivered pursuant to this Agreement unless Transporter has advised
Shipper in writing or by GEMStm that it has agreed otherwise.

It is further agreed that Transporter may seek authorization from the Commission
and/or other appropriate body at any time and from time to time to change any
rates, charges or other provisions in the applicable Rate Schedule and General
Terms and Conditions of Transporter's FERC Gas Tariff, and Transporter shall
have the right to place such changes in effect in accordance with the Natural
Gas Act. This Agreement shall be deemed to include such changes and any changes
which become effective by operation of law and Commission order. Nothing
contained herein shall be construed to deny Shipper any rights it may have under
the Natural Gas Act, including the right to participate fully in rate or other
proceedings by intervention or otherwise to contest changes in rates in whole or
in part.

6. INCORPORATION BY REFERENCE:

The provisions of Transporter's applicable Rate Schedule and the General Terms
and Conditions of Transporter's FERC Gas Tariff are specifically incorporated
herein by reference and made a part hereof.

7. NOTICES:

All notices can be given by telephone or other electronic means, however, such
notices shall be confirmed in writing at the addresses below or through GEMStm.
Shipper and Transporter may change the addresses below by written notice to the
other without the necessity of amending this Agreement:

TRANSPORTER:

ANR PIPELINE COMPANY
9 GREENWAY PLAZA
HOUSTON, TX 77046-0995


Attention:

TRANSPORTATION SERVICES

 

 

 

 

2



--------------------------------------------------------------------------------



 

Date: March 20, 2003

Contract No.: 109024

 

SHIPPER:

NORTH SHORE GAS COMPANY
% PEOPLES GAS LIGHT AND COKE
150 N MICHIGAN AVE
3900
CHICAGO, IL 60601


Attention:

DAVE WEAR

 

 

Telephone:

312-762-1647

Fax:

312-762-1671

 

INVOICES AND STATEMENTS:

NORTH SHORE GAS COMPANY
C/O PEOPLES GAS LIGHT & COKE
130 E RANDOLPH 23RD FLR
CHICAGO, IL 60601-6207


Attention:

TOM SMITH

 

 

Telephone:

312-240-7692

Fax:

312-240-3865

 

NOMINATIONS:

NORTH SHORE GAS COMPANY
% PEOPLES GAS LIGHT AND COKE
150 N MICHIGAN AVE
3900
CHICAGO, IL 60601


Attention:

BOB HAYES

 

 

Telephone:

312-762-1652

Fax:

312-762-1671

 

 

 

 

3



--------------------------------------------------------------------------------



 

Date: March 20, 2003

Contract No.: 109024

 

ALL OTHER MATTERS:

NORTH SHORE GAS COMPANY
% PEOPLES GAS LIGHT AND COKE
150 N MICHIGAN AVE
3900
CHICAGO, IL 60601


Attention:

DAVE WEAR

 

 

Telephone:

312-762-1647

Fax:

312-762-1671

 

8. FURTHER AGREEMENT:

A. The rate for the Primary Route MDQ as listed in the attached Primary Route
Exhibit and secondary receipts/deliveries as listed below shall be a Monthly
Reservation Rate of $3.1630 per dth and the applicable Commodity Rate
(equivalent on a daily basis to a 100% Load Factor Rate of $0.1115 per dth).
This rate shall be inclusive of Dakota Surcharge, Transition Costs, and any
other fees or surcharges under Transporter's FERC Gas Tariff, not to exceed the
total of Transporter's Maximum Reservation, Commodity and applicable surcharge
rates. In addition, Shipper shall be charged ACA and Transporter's Use (Fuel) in
accordance with Transporter's FERC Gas Tariff. Shipper shall not be charged for
GRI surcharges, unless and to the extent that Transporter is required to collect
and/or remit such charges to GRI.

Secondary Receipt(s): None
Secondary Delivery(ies): None

B. The mutually agreed upon rate for the use of any point not listed in
Paragraph A above shall be ANR's Maximum Applicable Reservation and Maximum
Applicable Commodity Rates under FTS-1 service. In addition, Shipper shall be
charged ACA, Transporter's Use, Dakota Surcharge, Transition Costs and any other
fees or surcharges under Transporter's FERC Gas Tariff.

 

 

 

 

4



--------------------------------------------------------------------------------



 

Date: March 20, 2003

Contract No.: 109024

 

C. In addition, if one rate component which was at or below the applicable
Maximum Rate at the time this discount agreement was executed subsequently
exceeds the applicable Maximum Rate due to a change in Transporter's Maximum
Rates so that such rate component must be adjusted downward to equal the new
applicable Maximum Rate, then other rate components may be adjusted upward to
achieve the agreed overall rate, as long as none of the resulting rate
components exceeds the Maximum Rate applicable to that rate component. Such
changes to rate components shall be applied prospectively, commencing with the
date a Commission Order accepts revised tariff sheet rates. However, nothing
contained herein shall be construed to alter a refund obligation under
applicable law for any period during which rates that had been charged under a
discount agreement exceeded rates, which ultimately are found to be just and
reasonable.

D. Shipper shall be entitled to the Right of First Refusal provided for in
Section 22 of the General Terms and Conditions of Transporter's FERC Gas Tariff,
notwithstanding the fact that Shipper would otherwise be ineligible for this
right under Section 22.2.

 

 

 

 

5



--------------------------------------------------------------------------------



 

Date: March 20, 2003

Contract No.: 109024

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective Officers or Representatives there unto duly authorized to be
effective as of the date stated above.

 

SHIPPER: NORTH SHORE GAS COMPANY

By:

/s/ William E. Morrow

Title:

Executive Vice President

Date:

March 28, 2003

 

 

TRANSPORTER: ANR PIPELINE COMPANY

By:

/s/ Joseph E. Pollard

Title:

Agent and Attorney-in-Fact

Date:

4/8/03

 

 

 

 

6



--------------------------------------------------------------------------------



 

PRIMARY ROUTE EXHIBIT

Contract No:

109024

    To Agreement Between

Rate Schedule:

FTS-1

ANR PIPELINE COMPANY (Transporter)

Contract Date:

March 20, 2003

AND NORTH SHORE GAS COMPANY (Shipper)

Amendment Date:

 

 

 

 

 

 

Receipt

Delivery

Annual

Winter

Summer

Location

Location

MDQ

MDQ

MDQ

Name

Name

(DTH)

(DTH)

(DTH)

 

 

 

 

 

246067

183670

0

20000

0

WILL COUNTY INT

HAMPSHIRE INT

 

 

 

    FROM: November 01,2005

    TO: March 31, 2006

 

 

 

 

 

 

 

 

246067

153808

0

0

20000

WILL COUNTY INT

ANRPL STORAGE FACILITIES

 

 

 

    FROM: April 01,2005

    TO: October 31, 2005

 

 

 

 

 

 

 

 

246067

183670

0

20000

0

WILL COUNTY INT

HAMPSHIRE INT

 

 

 

   FROM: November 01, 2004

    TO: March 31, 2005

 

 

 

 

 

 

 

 

246067

153808

0

0

20000

WILL COUNTY INT

ANRPL STORAGE FACILITIES

 

 

 

    FROM: April 01,2004

    TO: October 31, 2004

 

 

 

 

 

 

 

 

246067

183670

0

20000

0

WILL COUNTY INT

HAMPSHIRE INT

 

 

 

   FROM: November 01, 2003

    TO: March 31, 2004

 

 

 

 